Opinion by the Court. The appellant, a corporation under the laws of the State of Ohio, sued out of the Circuit Court of Hancock County a writ of attachment against Collier, Eobertson & Hainbleton, a partnership doing business in and resident of the State of Iowa. A large number of persons residing within the said county of Hancock being indebted to said Collier, Eobertson & Hambleton were summoned as garnishees and filed answers admitting certain sums due, etc., etc. At the proper stage in the proceedings J. F. Smith was allowed to interplead, claiming the right to the money due from said garnishees. A demurrer was interposed by appellant to the interplea so filed by said Smith, and was overruled. Judgment was rendered accordingly, from which the present appeal is prosecuted. It appears from the averments of the plea that Collier, Eobertson & Hambleton, by two instruments in writing, transferred their stock of merchandise, situate in Ileokuk, Iowa, and all their bills receivable, including the several debts involved in this case, to the said J. F. Smith prior to the suing out of said writ of attachment, and that Smith, before the writ issued, took possession of the merchandise and of the books of account, and that he notified the various debtors of the firm, including the said garnishees ,of his rights in the premises. The instruments thus executed were for the purpose of securing certain creditors therein named. It is averred in the plea that they were duly executed, acknowledged, delivered and recorded in accordance with the laws of the State of Iowa, and were efficient for the purpose designed. At least, we think the averments are in substance to that effect. If so, then the law of Iowa will govern the transaction, so that if legal there it will he legal here, unless the rights of domestic creditors would be unfavorably affected. Lipman v. Link, 20 Bradw. 359; Woodward v. Brooks, 128 Ill. 224. The fact that the garnishees reside in this State does not change the situation. The right to collect the sum due from the debtor pertains to, and follows the creditors, and the situs of the property thus held by the creditor is the residence of the creditor. 2 Kent, 429; Cooper v. Beers, 143 Ill. 25, opinion filed at Springfield, November, 1892. Much argument has been made as to whether it is really well pleaded that the transfer was valid under the law of Iowa, hut we deem it unnecessary to follow the discussion. Whether so valid or not, there was an equitable assignment of the dioses in action, and there was notice to appellant as well as to the garnishees. Such equitable assignment will be protected in this State in garnishee proceedings. Hodson v. McConnel, 12 Ill. 170; Carr v. Waugh, 28 Ill. 418. We find no error in the record, and the judgment will be affirmed.